Citation Nr: 1454046	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with nephropathy and erectile dysfunction.

2.  Entitlement to an initial separate compensable rating for erectile dysfunction.

3.  Entitlement to a higher initial rating for left upper extremity peripheral neuropathy, rated as 10 percent disabling prior to December 2, 2011 and 30 percent disabling thereafter.

4.  Entitlement to a higher initial rating for right upper extremity peripheral neuropathy, rated as 10 percent disabling prior to December 2, 2011 and 20 percent disabling thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include tinea cruris and tinea corporis.

8.  Entitlement to service connection for arterial hypertension, to include as secondary to service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction and peripheral neuropathy.
  
10.  Entitlement to service connection for clear cell carcinoma, left kidney, status-post nephrectomy, claimed as a kidney condition, to include as secondary to service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction.

11.  Entitlement to service connection for bronchial asthma.

12.  Entitlement to service connection for a refractive error, claimed as an eye condition.

13.  Entitlement to service connection for a cataracts, claimed as an eye condition.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, dated in July 2005, February 2007, May 2007, October 2008 and April 2011.

In April 2012, the agency of original jurisdiction (AOJ) assigned a 30 percent rating for left upper extremity peripheral neuropathy as well as a 20 percent rating for right upper extremity peripheral neuropathy, both effective December 2, 2011.  However, inasmuch as a higher rating is available for peripheral neuropathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38  (1993). 

In March 2013, the Veteran was advised in a letter that his requested Board hearing before a Veterans Law Judge sitting at the RO had been scheduled for April 2013; however, he failed to appear for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014). 

In May 2013, the Veteran's attorney requested a 90 day extension of time to submit additional evidence in support of the Veteran's appeals.  The Board granted this motion in June 2013.

In August 2013, the Veteran's attorney submitted additional evidence in support of the claims on appeal as well as a waiver of initial AOJ consideration of this evidence.   38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In December 2013, the Veteran's attorney requested specific documents in the claims file under the Freedom of Information Act (FOIA) and requested an additional 90 day extension of time to submit evidence in support of the Veteran's appeals.  The FOIA request for documents was fulfilled by VA in July 2014.  In August 2014, the Board granted the motion for an additional 90 day extension of time.  Thereafter, in October 2014, the Veteran's attorney waived the remainder of the 90 day time period and requested that the Board proceed with the adjudication of the Veteran's claims.

The Board notes that, while the February 2007 rating decision and the December 2007 statement of the case did not characterize the Veteran's claim of entitlement to service connection for a skin disorder as a petition to reopen, an October 1984 rating decision specifically denied service connection for a skin disorder, to include tinea cruris and tinea pedis.  In addition, the Board subsequently denied a petition to reopen a claim for service connection for a skin disorder in a June 2002 decision.  As the Veteran's current claim for service connection for a skin disorder involves the same factual basis as the claim adjudicated in the October 1984 rating decision and the June 2002 Board decision, such is more appropriately viewed as an application to reopen a previously denied claim and has been characterized as such on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), (the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5  (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. 

The Board notes the Veteran's general contentions that he was no longer able to work as a result of his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, including his acquired psychiatric disorder, diabetes mellitus and peripheral neuropathy, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for higher ratings, it has been listed on the first page of this decision. 

As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals, with the exception of VA treatment records dated through March 2012, which were considered by the AOJ in the April 2012 supplemental statement of the case (SSOC), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.

The Board's decision as to the claims for an increased rating for diabetes mellitus, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy and erectile dysfunction as well as a claims for service connection for an acquired psychiatric disorder, arterial hypertension and left kidney clear cell carcinoma are discussed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetes mellitus, type II, with nephropathy and erectile dysfunction has required insulin and a restricted diet, but has not required a regulation of his activities within the meaning of the applicable diagnostic criteria, and does not result in separately compensable complications other than peripheral neuropathy of the extremities. 

2.  For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.

3.  The Veteran is left hand dominant.

4.  Prior to December 2, 2011, the Veteran's left upper extremity peripheral neuropathy is manifested as mild incomplete paralysis, to include episodic decreased sensation and episodic decreased deep tendon reflexes without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

5.  Beginning on December 2, 2011, the Veteran's left upper extremity peripheral neuropathy is manifested as moderate incomplete paralysis, to include decreased sensation and decreased muscle strength without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

6.  Prior to December 2, 2011, the Veteran's right upper extremity peripheral neuropathy is manifested as mild incomplete paralysis, to include episodic decreased sensation and episodic decreased deep tendon reflexes without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

7.  Beginning on December 2, 2011, the Veteran's right upper extremity peripheral neuropathy is manifested as moderate incomplete paralysis, to include decreased sensation and decreased muscle strength without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

8.  For the entire appeal period, the Veteran's left lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis, to include episodic absent sensation in the ankles or feet and episodic decreased deep tendon reflexes without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

9.  For the entire appeal period, the Veteran's right lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis, to include episodic absent sensation in the ankles or feet and episodic decreased deep tendon reflexes without muscle atrophy, loss of sensation, loss of reflexes or constant pain.

10.  Resolving all doubt in his favor, the Veteran's arterial hypertension is etiologically related to his service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction.

11.  Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is related to his military service.

12.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that a withdrawal of the appeals on the issue of entitlement to service connection for clear cell carcinoma, left kidney, status-post nephrectomy, is requested.



CONCLUSIONS OF LAW

 1. The criteria for a rating in excess of 20 percent for diabetes mellitus type II, with nephropathy and erectile dysfunction, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014). 

2. The criteria for a separate initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2014). 

3.  The criteria for a higher initial rating for left upper extremity peripheral neuropathy, rated as 10 percent disabling prior to December 2, 2011 and 30 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2014).  

4.  The criteria for a higher initial rating for right upper extremity peripheral neuropathy, rated as 10 percent disabling prior to December 2, 2011 and 30 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2014).  

5.  The criteria for an initial rating of 20 percent, but no higher, for left lower peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2014).  

6.  The criteria for an initial rating of 20 percent, but no higher, for right lower peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2014).  

7.  The criteria for service connection for arterial hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2014). 

8.  PTSD and major depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

9.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for clear cell carcinoma, left kidney, status-post nephrectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims for service connection for an acquired psychiatric disorder and arterial hypertension, as the Board's decision to grant service connection herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With respect to the propriety of the assigned ratings for the service-connected erectile dysfunction, right and left upper extremity peripheral neuropathy, and right and left lower extremity peripheral neuropathy, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy were granted and initial ratings were assigned in the July 2005 rating decision on appeal.  In addition, his claim for erectile dysfunction was granted and an initial rating assigned in the February 2007 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claim for an increased rating for diabetes mellitus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in February 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter specifically informed him of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Moreover, neither the Veteran nor his attorney have alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded multiple VA examinations, to include those conducted in May 2005, January 2007, November 2008 and December 2011, to determine the nature and severity of his diabetes mellitus, type II, with nephropathy and erectile dysfunction, and peripheral neuropathy of the extremities.  Neither the Veteran nor his attorney has alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction, and peripheral neuropathy of the extremities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney have alleged that his disabilities have worsened in severity since the December 2011 VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.   


II. Increased and Initial Rating Claims

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

B.  Diabetes Mellitus, Type II, with Nephropathy and Erectile Dysfunction

The Veteran's diabetes mellitus, type II is rated under the diagnostic code for diabetes mellitus while his erectile dysfunction is rated by analogy under the diagnostic codes for an unlisted genitourinary system impairment and a penis deformity with a loss of erectile power.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Deformity of the penis with the loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b, 7522.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, warrants a 100 percent rating.  38 C.F.R. § 4.119, 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  38 C.F.R. § 4.115a, 7533. 

A June 2005 VA genitourinary examination report reflected the Veteran's complaints of erectile dysfunction without possible vaginal penetration or ejaculation.  Physical examination found the testicles, epididymis and spermatic cords to be normal and that the seminal vesicles were not palpable.  There was no testicular atrophy found to be present.

A January 2007 VA diabetes mellitus examination report indicated that the Veteran began using an oral hypoglycemic agent in April 2001, that he followed a diabetic diet and that he did not exercise.  Occasional episodes of hypoglycemia with blurred vision and dizziness that resolved after eating some sugar-rich food or candy and monthly or less often visits with a diabetic care provider were also reported.  A history of hospitalization or surgery associated with diabetes or diabetic complications, restrictions in the ability to perform strenuous activities, cardiac symptoms related to diabetes, visual symptoms related to diabetes, neurovascular symptoms related to diabetes, diabetic nephropathy, diabetic skin symptoms and gastrointestinal symptoms related to diabetes were denied.  Physical examination was negative for vision impairment, cardiovascular disease or kidney disease.

A January 2007 VA genitourinary examination report indicated that the Veteran was experiencing erectile dysfunction and noted that his testicles, epididymis and spermatic cords to be normal on physical examination.  Similarly, an August 2008 VA genitourinary examination report indicated that the Veteran's testicles, epididymis and spermatic cords were found to be normal on physical examination.

A May 2007 VA treatment note indicated that the Veteran's diabetes mellitus was stable and controlled with hypoglycemic medication.

A November 2008 VA diabetes mellitus examination report reflected the Veteran's reports that his diabetes had been under control with medical treatment and that he experienced hypoglycemic reactions once per month that were improved with the intake of food.  He followed a low sugar diet, used an oral hypoglycemic agent to treat his diabetes and saw his diabetic care provider once every three months.  Hospitalizations for ketoacidosis or hypoglycemic reactions and restriction of activities on account of the diabetes were denied. 

A December 2011 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) report noted that the Veteran's diabetes mellitus was managed by a restricted diet and the use of prescribed oral hypoglycemic agents.  The Veteran reported that he saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions on less than two occasions per month.  The regulation of activities as part of the medical management of diabetes mellitus was denied and there were no reported hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  Recognized complications of diabetes mellitus were noted to include diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction and erectile dysfunction.  

A December 2011 VA nephrology DBQ indicated that the Veteran did not suffer from renal dysfunction, hypertension and/or heart disease due to any kidney condition, urolithiasis, urinary tract infections or kidney infections.  A December 2011 VA genitourinary DBQ indicated that the Veteran did not undergo a physical examination, at his request, but noted that he reported normal anatomy with no penile, testicular or epididymis deformity or abnormality. 

In this case, as documented in the VA examination reports and the clinical evidence, the Veteran has been prescribed an oral hypoglycemic agent and used a restricted diet to control his diabetes.  However, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  The Veteran therefore does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119.  As the regulation of activities is also required for consideration of 60 or 100 percent ratings, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, 7913. 

While the record establishes that the Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet, both of which are required for a 40 percent rating, there is no clinical or lay evidence that this condition has restricted his activities, which is an essential element for a 40 percent disability rating under 7913.  The Veteran is competent to report on symptoms and credible to the extent that he believes that the severity of his diabetes mellitus is such that a higher rating is warranted.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  Indeed, as noted above, medical evidence is required to show that occupational and recreational activities have been restricted which is not shown here.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Therefore, there is no basis to grant a rating higher than 20 percent for his diabetes mellitus.

With regards to the complications of diabetes mellitus, the Board notes that the Veteran is already in receipt of separate ratings for peripheral neuropathy in the extremities and that service connection is being awarded for arterial hypertension herein.  The December 2011 DBQ nephrology report indicates that there was no edema or renal dysfunction.  The December 2011 diabetes mellitus report cited to November 2011 laboratory reports which found that there was no hyaline or grandular cysts, that BUN was measured to be 16.5 mg and that creatinine was measured to be 1.13 mg.  Thus, a separate rating for renal dysfunction as a complication of diabetes mellitus is not warranted.  The Board also notes that the Veteran has not been found to suffer from cardiovascular disease or vision problems secondary to his diabetes which could, potentially, warrant a separate rating as a complication of diabetes mellitus.  

Finally, the Board has considered whether the Veteran's erectile dysfunction warrants a compensable rating.  In this case, the record reflects the Veteran's erectile dysfunction is manifested by the loss of erectile power but not by deformity of the penis.  Physical examinations conducted in June 2005, January 2007 and August 2008 found the Veteran's testicles, epididymis and spermatic cords to be normal.  In addition, the Veteran reported normal anatomy without penile deformity or abnormality in the December 2011 VA examination.  A review of the evidence of record does not otherwise show evidence of penis deformity and the Veteran has not otherwise alleged such a deformity. Therefore, the Veteran does not meet or nearly approximate the criteria for a compensable rating. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes mellitus and erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities are not warranted.

C.  Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran's right and left upper extremity peripheral neuropathy are rated under the diagnostic code for impairment to the ulnar nerve while his right and left lower extremity peripheral neuropathy are rated under the diagnostic code for impairment to the sciatic nerve.

Incomplete paralysis of the ulnar nerve in the minor extremity warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Incomplete paralysis of the ulnar nerve in the major extremity warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 40 percent rating when severe.  38 C.F.R. § 4.124a, 8616.  Complete paralysis of the ulnar nerve warrants a 50 percent in the minor extremity and a 60 percent rating in the major extremity where there is a "griffin claw" deformity due to flexor contraction of ring and little fingers; atrophy that was very marked in the dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse); cannot adduct the thumb; flexion or wrist weakened.  Id.   

Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe and a 60 percent rating when severe with marked muscular atrophy.  38 C.F.R. § 4.124a, 8620.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where there is foot dangling and dropping; no active movement possible of muscles below the knee; and flexion of the knee weakened or (very rarely) lost.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

A May 2005 VA examination report reflected the Veteran's complaints of painful nocturnal cramps in his lower extremities as well as swelling.  Other complaints included cramps in his hands.  Physical examination found muscle tone and power to be normal in all four extremities with no drift of upper extremities during the postural arm extension test and without hemi, monoparesis, fasciculation, involuntary movements or atrophy.  Sensory examination showed decreased pinprick in the lower extremities from the mid-leg down as well as the hands while vibratory perception was decreased at the ankle level as compared to the knee level and lost after eight seconds of vibration of the tuning fork at the ankle level.  Deep tendon reflexes were found to be normoactive 2+ in the upper and lower extremities.  There was no muscle wasting or atrophy found.

 A January 2007 VA diabetes mellitus examination report reflected the Veteran's complaints of numbness and tingling in his feet.  Physical examination found monofilament sensation to be absent in the feet bilaterally with no motor loss or diabetic skin abnormalities.  Deep tendon reflexes in the triceps, biceps, brachioradialis, patellar and Achilles were found to be 2+ bilaterally. 

A November 2008 VA nerves examination report reflected the Veteran's complaints of severe nocturnal cramps in his lower extremities and hands.  Physical examination found muscle strength to be "5" in all extremities with no motor function impairment.  Sensation in the right and left fingers were found to be decreased to vibration, pain, light touch and position sense.  In the lower extremities, sensation was found to be decreased to vibration, pain, light touch and position sense from the ankle down.  Deep tendon reflexes in the triceps, biceps, brachioradialis, finger, abdominal, knee and ankle were found to be 1+ bilaterally.  Muscle atrophy, abnormal muscle tone or bulk or abnormal movements were not found.

A December 2, 2011 VA sensory-motor DBQ report reflected the Veteran's complaints of numbness and tingling in both hands and feet, with symptoms worse in is feet.  Other symptoms included mild intermittent pain in the extremities, mild numbness in the upper extremities and moderate numbness in the lower extremities.  The Veteran reported being left-hand dominant.  Muscle strength was found to be "5/5" bilaterally in elbow flexion, elbow extension, wrist flexion, wrist extension, knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion while it was found to be "4/5" bilaterally in grip and pinch.  Deep tendon reflexes were found to be 2+ in the biceps, triceps, brachioradialis and knee and 1+ in the ankle.  Light touch was found to be normal in the shoulder area, inner/outer forearm and knee/thigh, decreased in the hands/fingers and ankle/lower leg and absent in the foot/toes, all bilaterally.  Position sense was found to be normal in all extremities while vibration sense and cold sensation were found to be decreased in all extremities.  Muscle atrophy was not found.  The examiner determined that the Veteran's upper extremity peripheral neuropathy was moderate in severity while the sciatic and femoral nerves were noted to be normal.

With regards to the impairment of the Veteran's ulnar nerve in the upper extremities for the period prior to December 2, 2011, the record, as documented in the VA examination reports and clinical evidence, shows that such disability has manifested as cramping and numbness in the hands.  Muscle atrophy or wasting were not found on examination while muscle tone was found to be normal.  Pinprick was found to be decreased in the hands in the May 2005 examination while vibration, pain, light and touch sense were found to be decreased in the fingers in November 2008.  Deep tendon reflexes were found to be 2+ in the upper extremities in May 2005 and January 2007 and 1+ in the upper extremities in November 2008.  A rating in excess of 10 percent is not warranted for either extremity as muscle atrophy, loss of reflexes, absent sensation and constant pain were not found on objective examination or alleged by the Veteran.  38 C.F.R. § 4.124a, 8616.   

With regards to the impairment of the Veteran's ulnar nerve in the upper extremities for the period beginning on December 2, 2011, the record, as documented in the VA examination report, shows that it has manifested as mild numbness and tingling in the hands.  Muscle atrophy was not found on examination.  Vibration and cold sensation were found to be decreased while position sense and light touch were found to be normal.  Deep tendon reflexes were found to be normal while strength was found to be normal except for grip and pinch, which were found to be "4/5."  Therefore, a rating in excess of 20 percent for the right upper extremity and in excess of 30 percent for left upper extremity is not warranted as muscle atrophy, loss or impairment of reflexes, absent sensation and constant pain were not found on objective examination or alleged by the Veteran.  Id.   

With regard to the impairment to the Veteran's sciatic nerve in the lower extremities, the record, as documented in the VA examination reports, shows that it has manifested as cramps, episodic pain and numbness in both feet.  Muscle atrophy was not found on objective examination while sensation examination found vibration to be decreased in May 2005, November 2008 and December 2011, cold sensation to be decreased in December 2011 and sensation to be absent in the feet in January 2007 and December 2011.  In May 2005, sensation that the ankle was found to be lost after eight seconds of vibration.  Deep tendon reflexes were found to be 2+ in the knees in February 2011 and 1+ in November 2008 and December 2011 while there were found to be as 1+ in the ankles in November 2008 and December 2011.  In light of the objective evidence of episodic absent sensation in the ankles or feet and episodic decreased deep tendon reflexes, a rating of 20 percent for moderate incomplete paralysis is warranted for the right and left lower extremity.  A rating in excess of 20 percent is not warranted as muscle atrophy, loss of reflexes and constant pain were not found on objective examination or alleged by the Veteran.  38 C.F.R. § 4.124a, 8620.  

The Board has considered whether staged or further ratings under Hart, supra, are appropriate for the Veteran's service-connected peripheral neuropathy of the upper and lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal or the assigned stages.  Therefore, assigning staged ratings or further staged ratings for such disabilities are not warranted.

D.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.


Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, erectile dysfunction, right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  In addition, the Veteran has already been assigned separate compensable ratings for peripheral neuropathy in the upper and lower extremities as a complication of diabetes mellitus.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional kidney, erectile or nerve impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.  
§ 3.321(b)(1) are not met, and referral of the claim for is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings in excess of those already assigned herein, that doctrine is not further applicable.  See 38 C.F.R. §§ 4.3, 4.7.  

III. Service Connection Claims

A.  Relevant Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.   75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).   

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.   38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Hypertension
 
The Veteran contends that his hypertension is due to in-service herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus, type II, with nephropathy and erectile dysfunction.  The Board notes that the Veteran's service-connected diabetes mellitus had been recharacterized by the AOJ to include nephropathy in an April 2012 rating decision.  The Board initially notes that the evidence of record does not support a finding that the Veteran's hypertension is related to his in-service herbicide exposure or manifested to a compensable degree within one year of his service separation.  

However, a May 2005 VA examination report noted that the Veteran had been diagnosed with hypertension in 2000 and the examiner opined that the Veteran's arterial hypertension was as likely as not related to, or due to, his diabetic nephropathy.  There is no contrary opinion of record.

In light of the positive medical opinions of the VA examiner, the Board resolves all doubt in the Veteran's favor and finds that service connection for arterial hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  


D.  Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric disorder, to include PTSD and depression, is the result of his combat service in Vietnam.  In the alternative, the Veteran argues that his major depressive disorder was caused by his various service-connected disabilities.

As an initial matter, the Board notes that the Veteran's DD-Form 214 reflects that he served as a light weapons infantryman and that he had served in Vietnam.  A July 2005 Department of the Army Review Boards Agency letter indicated that the Veteran has been awarded a Combat Infantryman Badge.  Furthermore, his descriptions of his experiences in Vietnam, to include preparing the bodies of enemy soldiers for burial, calling for the transport of wounded American soldiers and witnessing the death of another soldier from enemy mortar fire, are consistent with the places, types, and circumstances of the Veteran's service and related to his fear of hostile military or terrorist activity. 

The Board further finds that the Veteran has a current diagnosis of a PTSD based on such military experiences.  Although the March 2011 VA examiner determined that the Veteran did not satisfy the diagnostic criteria for PTSD, the September 2013 opinion from a psychologist indicated that the Veteran did satisfy such criteria.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim). 

Service treatment records were negative for any complaints, treatments or diagnoses related to any psychiatric disorder and the Veteran was found to be psychiatrically normal in a November 1967 service discharge examination.  Post-service treatment records document psychiatric complaints beginning in May 1984 when the Veteran complained of nervousness.

A March 2007 VA examiner opined that the Veteran's diagnosed depressive disorder not otherwise specified was not due to, caused by, secondary to or related to his service-connected disabilities or to his service, reasoning that his psychiatric evaluations "clearly" described the etiology of the depressive disorder.  No further detail was provided by the examiner. 

A September 2013 opinion from a private psychologist found that it was at least as likely as not that the Veteran's diagnosed PTSD and major depressive disorder were due to or a result of his combat exposure while on active duty in Vietnam.  The provider further opined that it was equally probable that the Veteran's major depressive disorder was exacerbated by his chronic illnesses, as "a lot" of such illnesses were service-connected.  The provider reasoned that the Veteran had made reference to the physical consequences and emotional discomfort he experienced as a result of his traumatic military events.  In addition, the provider referenced multiple studies which found that Veterans with chronic physical disabilities resulting from war-zone injuries had higher rates of PTSD as the persistent pain and physical impairment served as constant reminders of the traumatic events.

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Although the March 2007 VA examiner found that the Veteran's acquired psychiatric disorder was not related to service, the only rationale provided was that the etiology of such disorders were "clear" from previous examinations.  Given this deficiency, this examination report is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an 

adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

In contrast, the September 2013 private psychologist determined that the Veteran's acquired psychiatric disorders were related to his service, to include his combat exposure in Vietnam.  This provider found that the Veteran met the full criteria for PTSD secondary to his combat experiences and provided a detailed explanation was to why the Veteran satisfies the diagnostic criteria.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra. 

E.  Left Kidney Clear Cell Carcinoma

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105.   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his attorney withdrew the appeal regarding the issue of entitlement to service connection for clear cell carcinoma, left kidney, status-post nephrectomy in September 2013.  Hence, with respect to such issue, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed. 



ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy and erectile dysfunction is denied.

An initial separate compensable rating for erectile dysfunction is denied.

A higher initial rating for left upper extremity peripheral neuropathy is denied.

A higher initial rating for right upper extremity peripheral neuropathy is denied.

An initial rating of 20 percent, but no higher, for left lower peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating of 20 percent, but no higher, for right lower peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for arterial hypertension as secondary to service-connected diabetes mellitus with nephropathy and erectile dysfunction is granted.

Service connection for PTSD and major depressive disorder is granted.

The appeal pertaining to the issue of entitlement to service connection for clear cell carcinoma, left kidney, status-post nephrectomy, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First, addressing the request to reopen, the Board notes that the VCAA requires, with respect to requests to reopen previously denied claims, that a claimant must be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis/es for the prior denial-as well as the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As indicated above, the Board has recharacterized the Veteran's claim for service connection for a skin disorder as a petition to reopen.  The Veteran has been previously denied service connection for a skin disorder but has not been provided notice of the general requirements for reopening a previously denied claim.  See 38 C.F.R. §§ 3.104, 20.1100.  As the Veteran has not been informed as to the evidence needed to reopen the claim, the Kent notice is found to be inadequate. 

With regard to the claim for service connection for asthma, the Board notes that the Veteran indicated in a December 1996 VA examination report that he had sought treatment for his breathing difficulties and had been diagnosed with bronchial asthma "since around 1975" at the VA clinic at Mayaguez.  While VA treatment records dated in February 1977 are located in the claims file, it does not appear that such records dated in 1975 have been requested.  On remand, an attempt to obtain such records should be made.

In addition, the Veteran has alleged that he received treatment during service for his bronchial asthma and that such treatment is reflected in the "daily log" of his unit.  The Veteran has not specified when or where he received such treatment but had generally reported in his July 2009 statement that such treatment occurred while he was stationed in Vietnam.  On remand, the Veteran should be asked to clarify when or where he received this treatment for his bronchial asthma and, if a response is received, an attempt to obtain such records should be made. 

Additionally, as relevant to his TDIU claim, the Board notes the September 2013 opinion of the private psychologist that the Veteran was unemployable; however, this opinion was provided without a rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Although several VA examiners had provided opinions as to the Veteran's employability in the past, the Board notes that the May 2004 examiner primarily attributed the Veteran's inability to work to his bronchial asthma while others provided such an opinion without considering all of the disabilities for which service-connection has since been granted, including peripheral neuropathy, acquired psychiatric disorder and arterial hypertension.  Therefore, on remand, an
examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.   38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

With regard to the Veteran's claims for service connection for a refractive error and cataracts, the Board notes that such claims were denied in the February 2007 rating decision.  The Veteran subsequently filed a timely notice of disagreement in March 2007.  However, a statement of the case addressing these claims has not been issued.  As such, upon remand, the AOJ will be requested to issue a statement of the case addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).   However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from March 2012 to the present from the San Juan VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeals.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Outpatient Clinic at Mayaguez pertaining to his claimed bronchial asthma, dated in 1975, as detailed in his December 1996 VA examination report.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  Obtain the Veteran's updated treatment records from the San Juan VAMC dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact the Veteran to request clarification as to his statement that he received treatment for his bronchial asthma during service.  The Veteran should be asked to specify the place(s) and approximate date(s) of such treatment.  If the Veteran responds, contact the appropriate entity to obtain such records.  Any such records, or a negative response, should be included in his claims file.  Make as many attempts as necessary to obtain these records, but, if they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include documentation in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

4.  Provide the Veteran with a letter explaining what type of evidence is needed to reopen the claim for service connection for a skin disorder, providing notice as to the reason for the prior denial of the claim, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above).

5.  After completing the above development and obtaining any outstanding treatment records, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to effects of the Veteran's service-connected disabilities on his ordinary activities.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should further provide a full description of the effects of the Veteran's various service-connected disabilities have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The rationale for any opinion offered should be provided.

6.  Provide the Veteran and his attorney with a statement of the case on the issues of entitlement to service connection for refractive errors and cataracts.  Please advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including his request to reopen a claim for service connection for a skin disorder, should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


